Exhibit 10.1

 

GENERAL RELEASE AND WAIVER

 

This General Release and Waiver (“Release”) is made and entered into as of
December 14, 2015 (the “Release Date”), by and between Cesca Therapeutics Inc.,
a Delaware corporation (“Employer”), and Mitchel Sivilotti (“Executive,” and
together with Employer, the “Parties”). Capitalized terms used, but not defined
herein, shall have the meaning given to such terms in that certain Executive
Employment Agreement made and entered into as of July 15, 2013, by and between
the Parties (the “Employment Agreement”). In consideration of the mutual
covenants hereinafter set forth, the Parties hereby agree as follows:

 

1.             Separation. Executive’s employment with Employer ended effective
December 14, 2015 (the “Termination Date”) as a result of Executive’s voluntary
resignation of employment without Good Reason, and the Employer’s acceptance of
said resignation. No additional compensation shall be payable to Executive in
connection with Executive’s termination of employment other than the payments
required pursuant to Section 6.1 of the Employment Agreement.

 

2.         Consulting Agreement. In consideration of the promises made in this
Release, Executive and Employer shall enter into a part-time consulting
agreement, in substantially the form attached hereto as Exhibit A (the
“Consulting Agreement”). Executive acknowledges and agrees that the compensation
payable by Employer pursuant to the Consulting Agreement is being provided as
consideration for Executive entering into this Release. Executive understands
and Employer acknowledges that all of the compensation and benefits payable
pursuant to the Consulting Agreement constitute compensation and benefits in
excess of those to which both Executive and Employer would be entitled without
entering into the Consulting Agreement as required by this Release.
Notwithstanding anything to the contrary set forth in the Consulting Agreement,
all payments and compensation payable pursuant to the terms of the Consulting
Agreement are subject in all cases to Section 4(e).  

 

3.             Release of Claims and Waiver of Rights.

 

(a)     Executive, on Executive’s own behalf and that of Executive’s spouse,
heirs, executors or administrators, assigns, insurers, attorneys and other
persons or entities acting or purporting to act on Executive’s behalf (the
“Executive’s Parties”), hereby irrevocably and unconditionally release, acquit
and forever discharge Employer, its affiliates, subsidiaries, directors,
officers, employees, shareholders, partners, agents, representatives,
predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored
by Employer and said plans’ fiduciaries, agents and trustees (the “Released
Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Executive’s Parties have, have had, or may in the future
claim to have against the Released Parties by reason of, arising out of, related
to, or resulting from Executive’s employment with Employer or the termination
thereof. This release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits. This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended. It is understood and agreed that the waiver of benefits
and claims contained in this section does not include: (i) a waiver of the right
to payment of any vested, nonforfeitable benefits to which the Executive or a
beneficiary of the Executive may be entitled under the terms and provisions of
any employee benefit plan of Employer which have accrued as of the separation
date; (ii) a waiver of the right to benefits and payment of consideration to
which Executive may be entitled under the Employment Agreement or any of the
agreements contemplated thereby (including indemnification agreements and the
stock option agreements); and (iii) a waiver of any rights to indemnification
under the Certificate of Incorporation or Bylaws of the Employer or a subsidiary
of Employer or under applicable law and regulation. Executive acknowledges that
he is only entitled to the compensation set forth in Section 6.1 of the
Employment Agreement, and that all other claims for any other benefits or
compensation are hereby waived, except those expressly stated in the preceding
sentence.

 

 
 

--------------------------------------------------------------------------------

 

  

Nothing in this Release shall be deemed to require the waiver or release of any
claim that may not be released or waived under applicable federal or state law.

 

(b)     Executive hereby acknowledges that he understands that under this
Release he is releasing any known or unknown claims he may have arising out of,
related to, or resulting from Executive’s employment with Employer or the
termination thereof (the “Released Claims”). He therefore acknowledges that he
has read and understands Section 1542 of the California Civil Code, which reads
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Executive expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
Released Claims.

 

4.             Acknowledgment of Waiver of Claims under ADEA. Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Executive acknowledges that
the consideration given for this Release is in addition to anything of value to
which Executive already is entitled. Executive further acknowledges that
Executive has been advised by this writing that:

 

(a)     the release and waiver granted herein does not relate to claims under
the ADEA which may arise after this Release is executed;

 

(b)     Executive should consult with an attorney prior to executing this
Release;

 

(c)     Executive has at least twenty-one (21) days within which to consider
this Release as it relates to claims under the ADEA, although Executive may
accept the terms of this Release at any time within those 21 days and earlier
execute this Release;

 

 
2

--------------------------------------------------------------------------------

 

  

(d)     Executive has seven (7) days following the execution of this Release to
revoke this Release as it relates to claims under the ADEA; and

 

(e)     This Release will not be effective as it relates to claims under the
ADEA until the revocation period has expired, which will be the eighth day after
this Release is executed by both Parties (the, “Revocation End Date”), and any
amounts payable under the Consulting Agreement to be entered into in connection
with this Release will not be paid until this Release has become effective and
all statutory revocation periods have expired.

 

5.           Non-Disparagement. The parties agree to treat each other
respectfully and professionally and not disparage the other party, and the other
party’s officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both the Executive and Employer will respond
accurately and fully to any question, inquiry or request for information when
required by the legal process.

 

6.             Voting Agreement.

 

(a)     The rights and duties that are the subject of this Section 6 shall apply
to only those shares of Employer’s capital stock held (whether director or
indirectly or through one or more intermediaries) by the Executive or over which
the Executive has beneficial ownership of control. This Section 6 shall not be
applicable to any shares of the Employer’s capital stock no longer held (whether
directly or indirectly or through one or more intermediaries), beneficially
owned or controlled by the Executive. Upon compliance with applicable securities
laws, Executive shall be free and without restriction of any nature to sell
Executive’s shares of Employer’s capital stock free and clear of this Section 6
during the six months following the date hereof. No bona fide purchaser
(excluding any purchaser or transferee deemed to be “affiliate” of the Executive
as defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934,
as amended, or to any purchaser or transferee in which Executive has any direct
or indirect ownership interest) of any such shares of Employer’s capital stock
be subject in any manner to the restrictions, requirements or duties incumbent
on Executive pursuant to the Section 6 during said six month period.

 

(b)     For a period beginning on the date hereof and ending on the earlier date
of (i) six months from the date hereof or (ii) failure to pay within 21 days via
wire transfer the invoiced consultancy fees, the Executive agrees, with respect
to matters related to nominating directors to serve on the Board and electing
Directors nominated by the Board before the Stockholders of the Company or any
adjournment thereof, or pursuant to a requested written consent of holders of
the Company’s capital stock, to vote, or cause to be voted, all shares of the
Company’s capital stock held by the Executive or over which the Executive has
beneficial ownership or control in the nomination or election of directors as
recommended by the Board. Executive hereto agrees to execute and deliver all
such other and additional instruments and documents and so all such other acts
and things as may be necessary to more fully effectuate the agreement set forth
in this Section 6(b).

 

 
3

--------------------------------------------------------------------------------

 

  

(c)     It is agreed and understood that monetary damages would not adequately
compensate Employer for the breach of Section 6(b) by Executive, that the
agreement set forth in Section 6(b) shall be specifically enforceable, and that
any breach or threatened breach of Section 6(b) shall be the proper subject of a
temporary or permanent injunction or restraining order. Further, Executive
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach.

 

7.             No Admissions. Employer denies that it or any of its employees or
agents have taken any improper action against Executive. This Release shall not
be admissible in any proceeding as evidence of improper action by Employer or
any of its employees or agents.

 

8.             Non-Waiver. Employer’s waiver of a breach of this Release by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Release.

 

9.             Restrictive Covenants. Executive understands that the covenants
in Sections 7, 9 and 10 of the Employment Agreement survive the termination of
his employment with Employer.

 

10.          Amendment, Waiver. No amendment or variation of the terms of this
Release shall be valid unless made in writing and signed by Executive and
Employer. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer. Failure of either Employer or
Executive to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.

 

11.          Assignment. It is understood that this Release, and specifically
Executive’s rights and obligations hereunder, shall survive to the Executive’s
beneficiary on death.

 

12.          Construction. The terms set forth in Sections 11 and 12 and
Sections 16.1, 16.2, 16.3 and 16.8 of the Employment Agreement shall apply to
this Release, provided that the word “Release” shall take the place of the word
“Agreement” in such Sections, where applicable.

 

[Remainder of page left blank intentionally. Signature page follows.]

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.

 

EMPLOYER: 

 

 

EXECUTIVE:

 

          CESCA THERAPEUTICS INC.                           By:

/s/ Robin Stracey 

 

 

/s/ Mitchel Sivilotti

 

        Mitchel Sivilotti               Name:

Robin Stracey

 

 

 

 

            Title:

CEO

 

 

 

 

            Date: December 14, 2015      Date:  December 14, 2015  

         


 

 

 

[Signature Page to General Release and Waiver]